Title: To George Washington from Major General Philip Schuyler, 26–27 July 1777
From: Schuyler, Philip
To: Washington, George



Dear Sir,
Moses Creek [N.Y.] July 26[–27]th 1777

Your Excellency’s Favors of the 22nd Instant I had the honor to receive this Morning, It gives me great pleasure to learn that a reinforcement is coming up: It is much wanted indeed, for our numbers are daily decreasing; as we have no Salt Meat, the constant Use of fresh brings on disorders, and our Men sicken with an alarming rapidity. The Militia go home in crouds, and I fear we shall not be able to procure any others to come up—The People, especially in the Eastern States, are industriously propagating that the General Officers who were at Tyonderoga, and myself are all a Pack of Traitors; this doctrine has been preached in the Army by many of the People that have come up from New England, and by some from this State, which greatly prejudices the Service, as it tends to destroy that confidence which troops ought to have in their Officers.
I wish an Occasion may offer for us to attack a detachment of Genl Burgoyne’s Army, but he is so well informed of every thing that passes with us that there is not much Prospect at present of making such a coup as Your Excellency mentions—It may however offer, and if it does, we shall attempt to make the most of it.
Colo. Warner, from whom I have had a Letter since my last to You, informs me that he was about 800 strong, that more were coming to him, and that he soon expected the New Hampshire Militia, not one of which was yet arrived—As soon as they do he has orders to approach the Enemy—If he does, it will I hope somewhat distract Genl Burgoyne in his operations.

Three deserters from the Brunswickers who joined Colo: Warner advise that a fricas had taken place at Skenesborough, between the British and foreign troops, that about eighty had been killed, including some Officers—This Account was corroborated by an Inhabitant from Skenesborough, but as it is said to have happened about the 20th Instt I doubt it is not true—As I have Intelligence from thence since and so remarkable an Occurrence would have been taken notice of.
I find by Letters from below that an Idea prevails that Fort Edward is also a strong and regular Fortification—It was once a regular Fortification, but there is nothing but the ruins of it left, and they are so totally defenceless that I have frequently galloped my Horse in on one Side and out of the other, but when it was in the best Condition possible with the best troops to Garrison it and provided with every necessary, it would not have stood two days seige after proper Batteries had been opened—It is situated in a Bottom on the Banks of the river and surrounded with Hills from which the Parade may be seen within Point blank shot—I doubt not but it will be said that Fort-Miller, Fort-Saratoga & Stillwater are considerable fortifications of neither of which a trace is left altho they still retain their names.
Application has been made to me to fill up the Vacancies that have happened in the several Regiments—As I have no authority to do it I have declined it and promised to write to Your Excellency on the Subject—If I am to do it, you will please to point out the line in which the Promotions are to be made.
July 27th Yesterday a Body of Indians and regular troops attacked a Picket detached from a body of about 150 which we keep at Fort Edward, killed & scalped a Subaltern, two Serjeants and a private and took four Prisoners—They also scalped a Woman and carried off another.
I am just informed that Gen: Glover’s Brigade is arrived at Albany—I wish he was up as I expect the Enemy will soon be with us.
If it was prudent to risque so much below, I think Gen: Burgoyne’s Army might be cut to peices, if we were ordered to retire before him, and permit him to follow us to the Vicinity of Albany, and Your Excellency to ascend Hudson’s River and with both armies to fall upon him—Such a Manoevre may be attended with difficulties—I do not foresee but at present it appears feasible. I am Dr Sir with great Esteem & Respect Your Excellency’s most Obedt Humble Servant

Ph: Schuyler


July 27th 10 oClock A:M: The Enemy as General Arnold Informs me are appearing In force at Fort Edward and he Expects they will Attack this day. I am Dr Sir Your most Obt Hbe Servt


P: Schuyler
